                    IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF HAWAH


       CRAIGS-EYONS-                           i €3¥M>^m-^l041I>KWlX
                                                                               FILED IN THE
                                                                        UMiTPD STATES DISTRICT COURT
                                                                            DISTRICT OF HAWAII

                  vs.                                                          MAR 3 0 2020
'cu
                                                                        at / o'clock and   min.P M
^A                                                                          SC'ESEmACLERR^-
>
"03
" cu
<33




          Ux3£__l3jlEj^^xk.expo^:-5 9t\ "V fvn,"X(Oe. 0(^-r>^f<^A-r
          O S Y^VSS Cc.           x,31 CvfS>i-M.,0(\=lrfaca--_W
          C-c&rv\peV l^cVs \ Vra„Vt o^- -cj£. (L^^co\_ IV.
          (V     \9c?^y
                 J-3^                 -V     <0^<v>c->_£Q >r
          sLJ       rVN^C N                 O A <3 fV^-^rO V TK:C_
          K.O f\?c>ijc^. Xk-^
          X UA                   —<a_\\                       ctF VKr ConvC'^
          t^v      _C?J^   U-i   tVK 03? V GL.      V\eo-\C V <\3<^a
                                   DATED: (^Ck:CcSr\
                                             Craig S. Lyons

                                             P.O. Box 494


                                        Kihei Maul Hawaii 96753

                                            (305)942-0730

                                        clvons(S)hawaiiantel.net
^ACM/pCF V6.3.2 **LIVE**                                                                  https://ecf.hid.circ9.dcn/cgi-bin/Dispatch.pl7270792782869263


           Minute Entries and Orders On Motions
           1:20-cv-00041-DKW-RT Lvons v. Dec et al

                                                                  U.S. District Court

                                                                   District of Hawaii

           Notice of Electronic Filing

           The following transaction was entered on 3/17/2020 at 4:58 PM HST and filed on 3/17/2020
           Case Name:           Lyons v. Dec et al
           Case Number:               1:20-cv-00041-DKW-RT
           Filer:
           Document Number:25(No document attached)

           Docket Text:
           EG:in light of the U.S. District Courtfor the District of Hawaii's March 17,2020 Temporary
           General Order Regarding DislMct of Havwiii Response to Covid-19 Emergency,the Aprii 15,
           2020 healing on the motion to dismiss and motion to compel arbitration is hereby
           VACAHED and ttie Court elects to decide diose motions without a hearing. Plaintiffs
           oppositions to the motion to dismiss and motion to compel arbitration vnll be due on or
           tefore April 1,2020. Replies in support of the motions will be due on or before April 8,
           2020.IT IS SO ORDERED.(JUDGE DERRICK K.WATSON)(tyk)

           COURTS CERTIFICATE of Service - Non-Registered CM/ECF Participants have been served by First Class Mail to the addresses of record listed
                                                            on the Notice of Electronic Filing(NEF)




           l:20^-00041-DKW-RT Notice has been electronically mailed to:

           Andrew L.Pepper           Andrew.Pepper@jacksonlewis.com,HonoluluDocketing@jacksonlewis.com,
           Pamela.Iwamoto@jacksonlewis.com

           l:20-cv-00041-DKW-RT Notice will not be electronically mailed to:

           Craig S. Lyons
           P. O. Box 494
           Kihei, HI 96753




  1 Pf 1                                                                                                                               03/17/2020,4:58 PM
Criaig S.Lyons
P,O.Box.494
]^ei,Hl 96753




CV 20-00041 DKW-RT
